12/09/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Supreme Court Cause No. DA 20-0373                                      Case Number: DA 20-0373


                          ______________________________


PAUL S. PARISER,                       )
                                       )
            Petitioner and Appellee,   )
                                       )
      and.                             )
                                       )
JUDITH SHRIAR,                         )
                                       )
            Respondent and Appellant. )
____________________________________)                ORDER GRANTING EXTENSION
JUDITH SHRIAR,                         )             OF TIME
                                       )
      Counter Plaintiff and Appellant, )
                                       )
      v.                               )
                                       )
PAUL S. PARISER,                       )
                                       )
      Counter Defendant and Appellee.  )
                                       )

       UPON motion of Appellee, having an objection from Appellant, and good cause

appearing therein;

       IT IS HEREBY ORDERED that Appellee’s second motion for extension of time up to,

and including 30 days, to prepare and file his answer to Appellant’s Opening Brief (and Request

for Oral Argument) in regard to this appeal pursuant to Rule 26(2) of the Rules of Appellate

Procedure, is granted. Appellee shall have up to, and including, January 11, 2021, to file his

answer to Appellant’s Opening Brief (and Request for Oral Argument).

       DATED this _____ day of December, 2020.


                                             ______________________________




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                       December 9 2020